UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7771


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KUNTA KENTA REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:08-cr-00043-D-1)


Submitted:   February 23, 2017             Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se. Michael Gordon James, Scott
Andrew Lemmon, Timothy Severo, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kunta Kenta Redd appeals the district court’s order denying

his   18   U.S.C.       § 3582(c)(2)    (2012)      motion    for     reduction       of

sentence,      denying    his   motions       for   leave    to    appeal     and    for

privacy    protection,      and    granting     the   Government’s       motion       to

seal.      Redd confines his relevant arguments on appeal to the

district       court’s    denial   of   § 3582(c)(2)         relief.          We    have

reviewed the record and find no reversible error in this ruling.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Redd, No. 7:08-cr-00043-D-1 (E.D.N.C.

Nov. 14, 2016).           We dispense with oral argument because the

facts    and    legal    contentions    are     adequately        presented    in    the

materials      before    this   court   and     argument     would    not     aid    the

decisional process.



                                                                              AFFIRMED




                                          2